Citation Nr: 1426867	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative discs of the back (claimed as a back disability), and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.W., Observer


ATTORNEY FOR THE BOARD

F. Yankey Counsel
INTRODUCTION

The Veteran served on active duty from December 1975 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that declined to reopen the claim of service connection for a back condition.

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Acting Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in August 1977, the RO denied the Veteran's claim for service connection for a back injury.

2.  The evidence associated with the claims file subsequent to the August 1977 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for degenerative discs of the back (claimed as a back disability), is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for degenerative discs of the back (claimed as a back disability).

3.  Degenerative discs of the back (claimed as a back disability) were not present in service or for years thereafter, and are not etiologically related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for degenerative discs of the back (claimed as a back disability).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Degenerative discs of the back (claimed as a back disability) were not incurred in active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  See 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
The Board has determined that new and material evidence has been submitted to reopen the claim.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given an appropriate VA examination.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

Additionally, as noted above, the Veteran was provided an opportunity to set forth his contentions at an August 2012 Video Conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, the Acting Veterans Law Judge identified the issue on appeal.  She also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with, and that the Board can adjudicate the claim based on the current record. 

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3. 156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In an August 1977 rating decision, the RO denied service connection for a back injury, based on a finding that no back disability was found.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in October 2009.

The pertinent evidence of record at the time of the August 1977 denial included service treatment records, which show that the Veteran was treated in February and March 1977 for low back pain.  Also of record was the report of a VA examination conducted in July 1977, during which the Veteran reported no recent trouble with his back.  Examination of the lumbosacral area at that time revealed no limitation of motion, muscle spasm, or tenderness, and X-ray of the lumbar spine was normal.

Evidence received since the August 1977 denial includes private treatment records showing that the Veteran has been treated for a low back condition, including a ruptured lumbar disc and degenerative disc disease of the lumbar spine.  He was also diagnosed with degenerative disk disease of the lumbar spine on VA examination in May 2011.  The record also now includes the Veteran's reports in statements submitted in support of his claim and in testimony given during his August 2012 Video Conference hearing.  He specifically reported that he initially sustained a back injury after falling down a hill at Camp Pendleton in 1977; that following this injury, he was repeatedly treated for back pain during his active duty service in the Marines; and that since his alleged in-service injury, he has had continuous back problems, which resulted in him having three post-service spinal surgeries.  This newly submitted medical evidence is not cumulative or redundant of the evidence previously of record; it is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current back disability that is related to an injury incurred in service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a back disability is reopened.  

Reopened Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  


Analysis

The Veteran contends that his current low back disability developed as a result of an in-service injury sustained by falling down a large hill at Camp Pendleton, California, after being overcome with heat exhaustion in February 1977.  He claims further that after his injury, he was treated at a clinic for three days, and that his back pain continued, and he went on sick call four more times before being assigned to the Marine Corps Air Station in Kaneohe, Hawaii, where he was seen again for his back and other conditions.  The Veteran has also reported that following service, he underwent three back surgeries, and that after working for the U.S. Postal Service as a letter carrier for 22 years, he was medically retired as a result of his back problems.

As noted above, service treatment records show that the Veteran was treated in February and March 1977 for low back pain.  The Veteran denied any recurrent back pain in his Report of Medical History in January 1977 and there was no back disability noted at the time of his Medical Board examination in February 1977, conducted in conjunction with his discharge.

During a July 1977 VA examination, the Veteran reported no recent trouble with his back.  Examination of the lumbosacral area at that time revealed no limitation of motion, muscle spasm, or tenderness, and X-ray of the lumbar spine was normal.
Post-service private treatment records indicate that the Veteran received treatment for his low back, including surgical intervention, from numerous physicians since 1986, following three on-the-job injuries, while employed by the U.S. Postal Service.  

A January 1987 treatment record from A.G., M.D. shows that the Veteran reported being in good health until December 1986, when he injured his back at work, lifting a two-pound satchel to put in the back of his jeep.  He reported further that since that time, he continued to have low back pain which radiated into his right leg with the sensation of tingling, sometimes extending to the right little toe.  See January 1987 statement from A.G., M.D.  

A February 1988 treatment record from C.B.P., D.O. indicates that the Veteran reported injuring his back in December 1986 while working for the U.S. Postal Service.  Dr. C.B.P. also noted that the Veteran had been diagnosed with a ruptured lumbar disc, and that it was his opinion that the condition was caused by the Veteran's injury while performing his duties as a postal worker.  See February 1988 statement from C.B.P., D.O.  

During a January 2004 evaluation with private physician, B.H., M.D., the Veteran reported that the first injury occurred in December 1986, after twisting and turning while performing his duties as a mail carrier, he felt a pop in the low back.  The second injury occurred in March 1989, when while moving a letter tray, the Veteran developed symptomatology in the low back and lower extremities of pain, numbness, and tingling.  Finally, the third injury, which occurred in October 2003, while lifting three bags of rubber bands, aggravated his previous injuries in the low back and legs.  See January 2004 statement from B.H., M.D.  Dr. B.H. concluded that over the previous seventeen years, following three on-the-job injuries, the Veteran had continued with pain in the low back, with symptoms of numbness, tingling, and pain in the lower extremities, as well as difficulty with bowel dysfunction.  He opined that the Veteran's symptomatology was directly related to the injuries that occurred in December 1986, March 1989, and October 2003, while he was employed as a letter carrier for the U.S. Postal Service.  

During an evaluation with T.P., D.C., M.D. in March 2004, the Veteran again reported initially injuring his back while working for the U.S. Postal Service in December 1986, with two additional injuries occurring in March 1989 and October 2003.  Dr. T.A. also opined that the Veteran's back problems were related to his on-the-job injuries and continued work over time.

A November 2005 treatment note from J.E., M.D. indicates that the Veteran reported a fourth on-the-job injury in November 2005, while casing mail, after which, he complained of pain, discomfort, stiffness, and tightness in his upper, middle and lower back, as well as problems with muscle spasms.  Dr. J.E. opined that the Veteran's injury and impairment arose from, and in the course of, his employment with the U.S. Postal Service and that it was causally connected to the reported injury in November 2005.  

The Veteran was afforded a VA examination in May 2011 in response to his claim.  He reported at that time that in 1975 or 1976, he suffered from heat exhaustion and fell down a hill, resulting in back pain the next day.  He reported further that he was seen on other occasions during active duty for his back and that he did have an X-ray of his back, but that he was never really formally treated for a back condition in service.  He also claimed that he was seen at the VA in 1977 for his back, and discussed his back problems with his primary care physicians.  He also reported three on-the-job injuries while working as a letter carrier in 1986, 1989 and 2004, and back surgeries.  The examiner diagnosed degenerative disk disease of the lumbar spine status post surgical fusion, bilateral lower extremity radiculopathy right greater than left, bowel and bladder dysfunction.  

The examiner noted that service treatment records show that in February 1977, the Veteran complained of low back pain for three days.  He was also seen and evaluated for complaints of low back pain again in February 1977 and on four occasions in March 1977.  The notes show that he indicated no history of trauma.  There is no evidence in the service treatment records of any fall or injury due to heat exhaustion.  The examiner also noted that although the Veteran reported during the examination that his in-service fall occurred in 1975, he had reported elsewhere that it occurred in 1977, and as previously stated, he had reported no history of trauma when seen in 1977.  The examiner noted further that the next documentation regarding the low back was an injury to the low back in December of 1986, followed by reports of subsequent on-the-job back injuries, and opinions from the Veteran's private physicians that his current back symptomatology was related to his on-the-job injuries.  He also noted that Social Security Administration records included a noted from private physician, J.E., M.D., indicating that the Veteran's back disability was a result of a work-related injury at the U.S. Postal Service.  

Based on this information, the examiner opined that the Veteran's current diagnoses regarding his lumbar spine condition are less likely than not a residual of or a progression of any complaints or treatment for the low back in the service.  His rationale was that the service treatment records show complaints of low back pain and treatment for approximately a two-week period in 1977, and there is no documentation of low back pain prior to this complaint in February of 1977.  There are also no complaints of low back pain between March 1977 and December 1986, making a nine-year period between where no complaints regarding the low back were voiced.  He noted further that in fact, in July of 1977, the Veteran reported that he had had no recent trouble with the low back and a normal examination was documented.  The examiner also noted that the Veteran's complaints in 1986 were following an on-the-job injury, and that four medical doctors all opined that the Veteran's current low back disability is related to on-the-job injuries that occurred while working for the U.S. Postal Service.  Finally, he noted that there was no mention of prior injury or prior history of a low back link found between the Veteran's current low back disability and his military service.

In September 2012, J.E., M.D. performed an independent medical examination of the Veteran.  In his report, he noted the Veteran's reports of injuring his back during basic training in the Marines, while doing bends and thrusts, resulting in sudden back pain with pain down both legs, more pain down the right leg, the dorsal and lateral aspect of both feet.  He reported that he went to sick call several times in the Marines, and that he continued to have back pain, and pain down both legs since that initial incident in the Marines.  He also reported having a heat stroke at Camp Pendleton, but he did not indicate that he injured his back as a result.  Dr. J.E. concluded that the Veteran injured the lumbar discs at L4-5 and L5-S1 in basic training in the Marines, and that once those discs were injured, they continued to impinge the spinal nerves down into both legs and into his penis, bladder and rectum.  He concluded further that because of the first initial injury in the Marines, the Veteran had to undergo three surgeries with the third surgery being an anterior fusion L4-5 and L5-S1, which did not relieve his pain.  He diagnosed the Veteran with several back disabilities, including lumbosacral strain, intervertebral disc syndrome, and sciatic nerve impingement, and opined that the injuries, impairments and disabilities set forth were, as likely as not, due to and a consequence of the Veteran's military service.

Initially, the Board notes that Dr. J.E.'s opinion contradicts his earlier opinion submitted in November 2005, that the Veteran's back disability diagnosed at that time, arose of and in the course of his employment with the U.S. Postal Service and that it was causally connected to the reported on-the-job injury in November 2005.  Due to the conflicting nature of Dr. J.E.'s comments, the Board affords little probative value to his September 2012 opinion.  Furthermore, the Board notes that Dr. J.E.'s September 2012 report does not reflect any consideration of the Veteran's previous reports found throughout the claims file, including reports made to him in November 2005, of several work-related back injuries.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board notes that at no time during his private treatment from 1986 to 2005 did the Veteran ever report initially injuring his back during an in-service injury, or that he received treatment for back pain during service.  Furthermore, there are no VA treatment records showing that the Veteran was treated for back problems since his discharge in February 1977.  In essence, there is no other medical evidence of record showing that the Veteran sought treatment for his back immediately following his separation from service or for many years thereafter.  Therefore, although the Board concedes that the Veteran was treated for back pain in service, it finds that a chronic low back disability did not manifest in service or as a result of an in-service injury.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The presumption of service connection for arthritis diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's degenerative arthritis of the lumbar spine was initially diagnosed many years after his discharge from service.  

The Veteran has reported that he sustained a low back injury in service and had a continuity of symptomatology thereafter.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has continued to have back problems since service.  However, his allegations are inconsistent with the contemporaneous record.  In this regard, as noted above, he was treated for generalized back pain in February and March 1977 in service, with no reports of any trauma causing the pain, and no back disability was diagnosed during service or at the time of his discharge.  Furthermore, on VA examination in July 1977, the Veteran's back was evaluated as normal, and the Veteran reported that he was not experiencing any symptoms related to his back.  In addition, there are no records of back problems following his discharge until 1986, almost ten years after his discharge, when he was evaluated and treated for an on-the-job back injury.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board also notes that at no time during this private treatment, or subsequent private treatment in 1987, 1988, 1989, 2003, 2004 or 2005, did the Veteran report initially injuring his back in service.  His reports were all related to injuries sustained while working as a mail carrier for the U.S. Postal Service.  The Veteran also failed to report any in-service injury related to his back when applying for Social Security Disability benefits, which he is currently in receipt of for disorders of the back.  Furthermore, the Veteran's reported injuring his back in service in 1975 or 1976 during his May 2011 VA examination, when he had previously, consistently reported that the in-service injury occurred in February 1977.  He then changed his story completely, and reported for the first time in September 2012, that he injured his back during basic training in the Marines, while doing bends and thrusts, and that he continued to have back pain and pain down both legs since that incident.  He also reported having a heat stroke at Camp Pendleton, but he did not indicate that he injured his back as a result, as he previously had.  During his August 2012 Video Conference hearing, the Veteran reported again that he initially injured his back during training exercises at Camp Pendleton, and that he subsequently injured his back again by falling down a hill after suffering a heat stroke.  The Board finds that these conflicting reports from the Veteran make his contention that his current back disability is related to a remote injury in service in 1977 less credible.

In addition to the lack of evidence showing that a chronic low back disability manifested during active duty service or within close proximity thereto, the Board finds that the most probative evidence does not link the currently diagnosed back disability to military service.  In this regard, four private physicians who evaluated and treated the Veteran for back complaints from 1986 to 2005, including Dr. J.E., opined that his back problems were related to his reported on-the-job injuries sustained while working as a mail carrier at the U.S. Postal Service.  Furthermore, the May 2011 VA examiner opined that it was unlikely that the Veteran's current low back disability was related to his military service, and instead concluded that it was related to his reported work-related back injuries.  There is no explanation for Dr. J.E.'s subsequent September 2012 that the Veteran's current back disability was likely due to and a consequence of his military service; and as noted above, this opinion has been found to be less probative than the other medical opinions of record, and inadequate for evaluation purposes in light of this.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Accordingly, the Board concludes that service connection for a low back disability is not warranted.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a low back disability is reopened.  

Service connection for degenerative discs of the back (claimed as a back disability) is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


